1                                                                        The Honorable Marc L. Barreca
                                                                                           Chapter 11
2

3

4

5

6

7                           UNITED STATES BANKRUPTCY COURT
8                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE

9     In re:                                                    NO. 18-14536-MLB

10    TIMOTHY DONALD EYMAN,                                     DECLARATION OF SERVICE
11                                               Debtor.
12

13             I, Glenn Ashmun, declare as follows:

14             On the 15th day of October, 2020, by filing electronically, service of the following

15    documents was initiated upon all parties who are registered to receive electronic notice for this

16    matter via the Court’s CM/ECF filing system, including the Debtor’s counsel and the United States

17    Trustee:

18                   State of Washington’s Response to Motion to Sell Debtor’s Interest in Marital Home

19                   Declaration of Susan Edison in Support of State of Washington’s Response to

20                    Motion to Sell Debtor’s Interest in Marital Home

21                   (Proposed) Order

22                   Declaration of Service

23             Those parties receiving electronic notice as noted above include the following:

24        Joel Ard     joel@ard.law
25        Larry B. Feinstein     feinstein1947@gmail.com; kpscordato@gmail.com;
           feinsteinlr71744@notify.bestcase.com
26
      DECLARATION OF SERVICE                                1              OFFICE OF THE ATTORNEY GENERAL
                                                                                Bankruptcy & Collections Unit
                                                                                  800 Fifth Avenue, Suite 2000
                                                                               Seattle, Washington 98104-3188
                                                                          Phone: (206) 389-2187 – Fax (206) 587-5150


     Case 18-14536-MLB          Doc 304-6      Filed 10/15/20     Ent. 10/15/20 16:25:33               Pg. 1 of 2
1         Seth Goodstein     sethg@roilawfirm.com; sethgoodstein@yahoo.com
          Gregor A Hensrude       ghensrude@klinedinstlaw.com; rcurtis-
2
           stroeder@klinedinstlaw.com; asoldato@klinedinstlaw.com
3
          Robert M. McCallum        jbonwell@lesourd.com
4
          Kathryn Scordato     kpscordato@gmail.com
5         Martin L. Smith     martin.l.smith@usdoj.gov; Young-Mi.Petteys@usdoj.gov;
6          Martha.A.VanDraanen@usdoj.gov
7         Laurie M Thornton       laurie.m.thornton@usdoj.gov, martha.a.vandraanen@usdoj.gov;

8          Young-Mi.petteys@usdoj.gov
          United States Trustee     USTPRegion18.SE.ECF@usdoj.gov
9

10           I declare under penalty of perjury that the foregoing is true and correct.
11           EXECUTED this 15th day of October, 2020.
12
                                                     /s/ Glenn Ashmun
13
                                                     GLENN ASHMUN, Paralegal
14

15

16

17

18

19

20

21

22

23

24

25

26
      DECLARATION OF SERVICE                                2              OFFICE OF THE ATTORNEY GENERAL
                                                                                Bankruptcy & Collections Unit
                                                                                  800 Fifth Avenue, Suite 2000
                                                                               Seattle, Washington 98104-3188
                                                                          Phone: (206) 389-2187 – Fax (206) 587-5150


     Case 18-14536-MLB        Doc 304-6      Filed 10/15/20      Ent. 10/15/20 16:25:33                Pg. 2 of 2
